Exhibit 10.35

AMENDMENT NO. 3

National Geographic Partners, LLC 'NGS")

Lindblad Expeditions, LLC ("Lindblnd")

1 145 Seventeenth Street, NW

96 Morton Street

Washington, DC 20036

New York, NY 10014

USA

USA

Contact: Heather Heverling

Contact: Sven Olof Lindblad

TeE: 202-791-1 118

Tel: 212-765-7740

Email: heather.heverling@natgeo.com

Email: svenl@expeditions.com

 

 

This is the THIRD amendment ("Amendment 3"), dated as of July 31, 2018
("Effective Date") to that Tour Operator Agreement, dated December 12, 201 1, as
amended, between NGS and Lindblad, (collectively, the "Agreement").

 

WHEREAS the National Geographic Society entered into a formation and asset
purchase agreement with Twenty-First Century Fox, Inc. to form a joint venture
named National Geographic Partners, LLC (a Delaware limited liability company),
which transferred to National Geographic Partners, LLC the assets, including the
travel businesses, that were primarily used by the National Geographic Society
in connection with commercial ventures (the "Transaction").

 

WHEREAS as a result of the Transaction, (i) the National Geographic Society's
rights and obligations under the Agreement have been transferred to National
Geographic Partners, LLC, (ii) National Geographic Partners, LLC shall
hereinafter be a party to the Agreement, and (iii) all references in the
Agreement to "NGS" shall be considered references to National Geographic
Partners, LLC.

 

NGS and Lindblad desire to modib' the Agreement as follows:

 

 

1.

Definitions.

 

Effective with NGS/Lindblad Trips departing on or after July 24, 2018, the
parties desire to DELETE the definition of"Territory" in Section l . Definitions
in its entirety and REPLACE it with the following:

 

I . 18 "Territory": the United States, its territories possessions including
Puerto Rico and the following jurisdictions: Canada and LATAM (as defined
herein).

 

Effective upon mutual execution of this Amendment 3 (i) the definition of
"Trademarks" in Section I . Definitions_shall be amended, and (ii) the
definition of "LATAM" shall be added to the Agreement each as follows:

 

I . 19 "Trademarks": the name NATIONAL GEOGRAPHIC and the trademarks NATIONAL
GEOGRAPHIC and the Yellow Border Design Emblem, and the two combined in a
composite trademark or with some other element as may be designated by NGS (e.g.
"National Geographic Expeditions") as set forth in specimens that NGS shall
provide to

Lindblad. Lindlbad agrees that the Trademarks may be used in strict conformance
with

 

NGS's Design Standards Manual and website. Relevant portions of the Design
Standards Manual, technical specifications for use of the Trademarks, access to
National Geographic's brand website and master copies will be available to
Lindblad for use in producing materials under this Agreement.

 

I .20 "LATAM": Mexico, Belize, Guatemala, Honduras, El Salvador, Nicaragua,
Panama,

 

 

 

 

 

July 27, 2018

Lindblad 1201 /hh/km

 

 

--------------------------------------------------------------------------------

 

 

Costa Rica, Colombia, Brazil, Venezuela, Ecuador, Peru, Chile, Argentina,
Bolivia, Uruguay, Paraguay, Guyana, Suriname, French Guiana.

 

 

2.

The parties agree to work in good faith to consolidate the Alliance Agreement
and this Agreement in to a single restated agreement as soon as reasonably
practicable.

 

 

3.

All other terms and conditions of the Agreement shall continue in full force and
effect, including, without limitation, all representations, warranties and
indemnities.

 

  4. Each capitalized term used but not defined in this Agreement shall have the
meaning ascribed to it in the pertinent Agreement.

 

 

  NATIONAL GEOGRAPHIC PARTNERS, LLC   LINDBLAD EXPEDITIONS, LLC     /s/ Jeffery
Schneider   /s/ Sven-Olof Lindblad     Name: Jeffery Schneider   Name: Sven-Olof
Lindblad            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

July 27, 2018

Lindblad 1201/hh/km

 